       Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 1 of 22




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JACQUELINE S. HALLIBURTON                      §
           Plaintiff,                          §
                                               §
V.                                             §
                                               §
OCWEN LOAN SERVICING, LLC,                     §
PHH MORTGAGE CORPORATION,                      §
NEWREZ MORTGAGE LLC, and THE                   §
BANK OF NEW YORK MELLON                        §         CIVIL ACTION NO. 4:20-CV-00919
TRUST COMPANY, NATIONAL                        §
ASSOCIATION AS TRUSTEE FOR                     §
RESIDENTIAL ASSET MORTGAGE                     §
PRODUCTS, INC., HOME EQUITY                    §
MORTGAGE ASSET-BACKED PASS-                    §
THROUGH CERTIFICATES, SERIES                   §
2004-KR2                                       §
            Defendants.                        §


                       PLAINTIFF’S FIRST AMENDED COMPLAINT

        TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Jacqueline S. Halliburton, Plaintiff, filing this First Amended Complaint

against Ocwen Loan Servicing, LLC, PHH Mortgage Corporation, NewRez Mortgage LLC, and

The Bank of New York Mellon Trust Company, National Association fka The Bank of New York

Trust Company, N.A. as successor to JPMorgan Chase Bank, as Trustee for Residential Asset

Mortgage Products, Inc., Home Equity Mortgage Asset-Backed Pass-Through Certificates, Series

2004-KR2, Defendants, pursuant to a stipulation between all parties that Plaintiff have until

December 31, 2020 to amend the pleadings, and for causes of action would respectfully show the

Court the following:

                             I.      PRELIMINARY STATEMENT

     1. Jacqueline S. Halliburton, a 73-year old homeowner, brings this action for damages from

                                                   Plaintiff’s First Amended Complaint Page 1 of 22
  Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 2 of 22




   breach of contract and violations of the Texas Debt Collection Act (hereinafter “TDCA”),

   the Fair Debt Collection Practices Act (hereinafter “FDCPA”), the Real Estate Settlement

   Procedures Act (hereinafter “RESPA”), the Truth in Lending Act (hereinafter “TILA”),

   and the Fair Credit Reporting Act (hereinafter “FCRA”).

2. All of the claims stated herein stem from the pattern of inaccurate and wrongful servicing

   methods and debt collection activities related to Ms. Halliburton’s mortgage loan on her

   homestead.

                          II.     JURISDICTION AND VENUE

3. This Court has subject-matter jurisdiction over this action under 28 U.S.C. §1331 for the

   federal questions, with supplemental jurisdiction for matters of state law under 28 U.S.C.

   §1367.

4. This Court also has jurisdiction over this action under 28 U.S.C. §1332 for diversity in

   parties.

5. Venue in this district is proper under 28 U.S.C. §1391(b)(2) in that Defendants transact

   business in this district, the conduct complained of occurred in this district, and the property

   that is the subject of this action is situated in this district.

                                       III.    PARTIES

6. Plaintiff, Jacqueline S. Halliburton, is an individual who resides at 1361 Country Place

   Drive, Houston, Harris County, Texas 77079. Plaintiff is the Borrower on a Purchase

   Money Mortgage Deed of Trust on which Defendants are attempting to foreclose so that

   they may sell her homestead.




                                                     Plaintiff’s First Amended Complaint Page 2 of 22
  Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 3 of 22




7. Defendant Ocwen Loan Servicing, LLC (hereinafter “Ocwen”) is a foreign limited liability

   company which does business in the State of Texas. Ocwen was the Servicer for BONY

   when the Notice of Default was sent to Plaintiff.

8. Defendant PHH Mortgage Corporation (hereinafter “PHH”) is a foreign limited partnership

   which does business in the State of Texas. PHH is the current Servicer of the above-

   referenced Deed of Trust.

9. Defendant NewRez Mortgage LLC (hereinafter “NewRez”) is a limited liability company

   which does business in the State of Texas. NewRez is the current Servicer c/o PHH.

10. Defendant The Bank of New York Mellon Trust Company, National Association fka The

   Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, as Trustee

   for Residential Asset Mortgage Products, Inc., Home Equity Mortgage Asset-Backed Pass-

   Through Certificates, Series 2004-KR2 (hereinafter “BONY”) is a foreign entity doing

   business in Texas. BONY is the Mortgagee/Investor for the above-referenced Deed of

   Trust. BONY is vicariously liable for the actions of Ocwen, PHH, and NewRez in this

   matter.

                            IV.     FACTUAL BACKGROUND

       A. Ms. Halliburton entered in to a mortgage contract in 2004.

11. The property in question, hereinafter “the Property,” is located at 1361 Country Place Dr.,

   Houston, Texas 77079. The legal description of the Property is:

             LOT FOUR (4), IN BLOCK NINE (9), OF MEMORIAL CLUB TOWNHOUSES,
             SECTION ONE (1), A SUBDIVISION IN HARRIS COUNTY, TEXAS,
             ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME
             174, PAGE 82 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS.

12. Plaintiff purchased the Property on or about June 3, 2004. In order to purchase the Property,

   she took out a mortgage with Southtrust Mortgage Corporation in the amount of

                                                 Plaintiff’s First Amended Complaint Page 3 of 22
  Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 4 of 22




   $116,700.00. See attached Deed of Trust as Exhibit 1. GMAC became the servicer of the

   Plaintiff’s loan in August 2004. Plaintiff was notified of the change in the servicer, but not

   as to who owned her note. See attached Affidavit of Jacqueline S. Halliburton as Exhibit

   2. Ocwen became the servicer for the lender in 2013 until 2019 when PHH took over.

   Plaintiff never received any documentation as to how NewRez became involved. Id.

   Plaintiff just started receiving mortgage statements with NewRez’s name on them. Id.

13. Plaintiff is a 73-year-old woman whose only sources of income are Social Security

   Retirement and an amount she makes each month from part-time employment. Id. She has

   been paying this loan on her homestead for approximately sixteen years.

14. From June 2004 forward, Plaintiff Jacqueline S. Halliburton has lived in the Property and

   has claimed the Property as her homestead and Harris County Appraisal District has listed

   her as the owner of the property. Id.

       B. Ms. Halliburton continues to experience servicing issues and sues Ocwen in

           2015; the case settles with a Loan Modification Agreement in 2016.

15. Plaintiff filed suit against Defendant Ocwen Loan Servicing, LLC in April 2015 alleging

   Breach of Contract, Negligence, Conversion, Declaratory Judgment, etc. due to incorrect

   accounting and misapplication of her payments by Ocwen. That case was removed to

   federal court by Ocwen Loan Servicing, LLC in June 2015 where the parties eventually

   settled those claims after mediation.

16. As part of the settlement, Plaintiff signed a Loan Modification Agreement with Ocwen on

   April 28, 2016 which included the Present Holder of the Note and Lien: BONY. See

   attached Loan Modification Agreement as Exhibit 3. The new principal and interest portion




                                                 Plaintiff’s First Amended Complaint Page 4 of 22
  Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 5 of 22




   of the Plaintiff’s payment was $484.76 and the tax and insurance portion of payment was

   $15.35 for a total monthly payment of $500.11. Id.

17. Plaintiff has maintained homeowner’s insurance with State Farm insurance since 2007. See

   Exhibit 2. State Farm has annually provided evidence of this policy to each of the servicers

   of the Plaintiff’s loan, which the various servicer Defendants ignored and continued to

   ignore. Id. Plaintiff learned the $15.35 payment was supposed to be going into her escrow

   account which was the amount of the Spring Branch ISD property taxes for the year of

   2016 divided by 12. Id. Plaintiff’s school district taxes are lower due to her homestead’s

   lower value and her multiple property tax exemptions that have been in place since 2011.

   Id.

         C. Ocwen force-placed an insurance policy on Ms. Halliburton’s account after

            receiving proof of her own insurance policy.

18. After the settlement in 2016, Plaintiff set up an ACH deposit with Amegy Bank specifically

   to make mortgage payments to Defendants Ocwen and BONY. Id. During 2017, Plaintiff

   found that Defendant Ocwen had continued to make accounting errors on her loan account,

   added unnecessary fees, and conducted a pattern of deceptive, predatory behavior which

   included false reporting to credit reporting agencies. Id. The false reporting prevented

   Plaintiff from being able to refinance the mortgage on her homestead. Id. This led Plaintiff

   to close her Amegy Bank account and begin sending most, if not all, of her payments to

   Ocwen via check sent by certified mail, return receipt requested. Id.

19. In November 2017, Ocwen began receiving Plaintiff’s mortgage payments via check, and

   began a practice of stamping them as received, and returning them to Plaintiff uncashed.

   Id.



                                                Plaintiff’s First Amended Complaint Page 5 of 22
  Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 6 of 22




       D. Defendants’ purchase an unnecessary insurance policy, creating a default on
          Ms. Halliburton’s account, starting a multi-year process of attempted
          unlawful foreclosures

20. From November 2017 to March 2019, Plaintiff continued to send her mortgage payments

   to Ocwen via check. She sent checks for the past payments that had been returned and

   current payments. All checks were either stamped as received and returned to Plaintiff or

   went missing and were never returned, cashed, or applied to her mortgage loan account.

   Id. In April 2019, NewRez c/o PHH replaced Ocwen as servicer for Plaintiff’s loan and

   began cashing Plaintiff’s mortgage payments and placing them in a suspense account rather

   than applying the payments to her outstanding principal and accruing interest. Id.

21. Defendants scheduled foreclosure sales for July 2018, October 2018, and February 2019

   in attempts to sell the Plaintiff’s homestead. Defendants most recently had set the

   Plaintiff’s homestead for the foreclosure sale scheduled for March 3, 2020. See attached

   Notice of Substitute Trustee’s Sale as Exhibit 4. The three previous foreclosures were all

   based on a defective Notice of Default letter dated January 26, 2018. See attached Notice

   of Default as Exhibit 5. Plaintiff’s prior counsel sent counsel for Ocwen correspondence

   relaying the issues with the default letter and the accounting errors prior to each of the

   scheduled foreclosure sales. See Exhibit 2. The attorney for Ocwen cancelled the sales after

   receiving these letters. Id. PHH and NewRez are new servicers to Plaintiff’s loan, but

   appear to be attempting to foreclose and sell Plaintiff’s homestead using this same defective

   January 2018 notice of default. This is the fourth illegally attempted foreclosure sought

   against Plaintiff, and the first time she has had to seek injunctive relief to protect her home.

22. The Notice of Default letter dated January 26, 2018 was sent by Ocwen. See Exhibit 5. The

   total amount alleged in default is not correct. Id. Ocwen created the default when it refused



                                                  Plaintiff’s First Amended Complaint Page 6 of 22
     Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 7 of 22




      to accept Plaintiff’s timely submitted mortgage payments. Plaintiff sent checks for the

      amount of the principal and interest owed each month per the modification agreement she

      signed. See Exhibit 2. An additional escrow account for homeowner’s insurance was not

      necessary to be collected by Ocwen since Plaintiff had proven to Defendants that she had

      her own insurance policy which she paid for each month. Additionally, Plaintiff provided

      Defendants with evidence that she kept her Spring Branch ISD property taxes paid

      annually. Id. Defendants were adding escrow charges of their own volition, creating a

      default where there was none, which is why they alleged they were not required to accept

      partial payments from the Plaintiff.

                               V.      CAUSES OF ACTION

Count 1—Breach of Contract

   23. Plaintiff incorporates by reference the factual allegations contained in the preceding

      paragraphs.

   24. Plaintiff signed a mortgage contract in 2004 and a subsequent loan modification agreement

      in 2016. See attached Deed of Trust as Exhibit 1 and Loan Modification Agreement as

      Exhibit 3. This agreement states that “the insurance carrier providing the insurance shall

      be chosen by you [Borrower] subject Ocwen’s approval which shall not be unreasonably

      withheld.”

   25. The modification agreement also tacitly acknowledged Plaintiff’s payments for her

      homeowner’s insurance policy as it only set the escrow amount at $15.35 to pay for the

      Spring Branch ISD taxes for the year the agreement was signed.

   26. Plaintiff has had State Farm insurance since 2007, however Defendants continued to add

      insurance amounts to the annual escrow accounting statements which served to double



                                                  Plaintiff’s First Amended Complaint Page 7 of 22
  Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 8 of 22




   charge Plaintiff for insurance. Defendants tacitly approved Plaintiff paying for her own

   insurance policy, yet continued to seek to collect the premium via the Plaintiff’s escrow

   account.

27. Defendants breached the contract by overcharging Plaintiff and manufacturing late charges

   which proximately caused Plaintiff’s alleged default amount to increase over time.

28. Ocwen breached the contract by failing to apply payments to interest and principal before

   escrow and fees and then failing to accept payments.

29. PHH and NewRez breached the contract by holding unapplied funds and not applying the

   funds to the principal balance or returning them to Plaintiff within a reasonable amount of

   time.

30. The loan modification agreement specifies that Defendants must institute foreclosure

   proceedings subject to applicable law. Here, Texas law requires sending a proper notice of

   default under Texas Property Code § 51.002(d). Defendants did not institute foreclosure

   proceedings subject to Texas law, as required by the contract. Specifically, Defendants did

   not send a proper notice of default under Texas law, as further discussed under Count 2,

   paragraphs 32-37.

31. The essential elements in a breach of contract claim are as follows: (1) the existence of a

   valid contract; (2) that the plaintiff performed or tendered performance; (3) that the

   defendant breached the contract; and (4) that the plaintiff was damaged as a result of the

   breach. Frost Nat'l Bank v. Burge, 29 S.W.3d 580, 593 (Tex. App.—Houston [14th Dist.]

   2000, no pet.).

32. Plaintiff performed under the contract by tendering principal and interest payments to

   Defendants under the modification agreement. BONY is the holder of the note in question



                                                Plaintiff’s First Amended Complaint Page 8 of 22
     Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 9 of 22




      and Ocwen, PHH, and NewRez acted as servicing agents on BONY’s behalf in the

      servicing of this loan. Defendants’ breached the modification agreement when they

      continued to add insurance amounts to the annual escrow accounting statements which

      served to double charge Plaintiff for insurance; overcharged Plaintiff and manufactured

      late charges; failed to apply payments to interest and principal before escrow and fees and

      then failed to accept payments; held unapplied funds and did not apply the funds to the

      principal balance or return them to Plaintiff within a reasonable amount of time; and did

      not institute foreclosure proceedings subject to Texas law.

   33. . Defendants’ material breaches of contract damaged Plaintiff as they lead to unnecessary

      fees, the inevitable default due to Defendants’ actions, and the wrongful attempts at

      foreclosure of Plaintiff’s home.

Count 2—Violation of the Texas Property Code

   34. Plaintiff incorporates by reference the factual allegations contained in the preceding

      paragraphs.

   35. Texas Property Code § 51.002(d), states the following:

              “Notwithstanding any agreement to the contrary, the mortgage
              servicer of the debt shall serve a debtor in default under a deed of
              trust or other contract lien on real property used as the debtor's
              residence with written notice by certified mail stating that the debtor
              is in default under the deed of trust or other contract lien and giving
              the debtor at least 20 days to cure the default before notice of sale
              can be given under Subsection (b).”

   36. Here, Ocwen is no longer the current mortgage servicer of the debt, therefore the notice of

      default letter sent to Plaintiff on January 26, 2018 is a deficient notice.

   37. Assuming arguendo that the new loan servicers may rely upon the January 2018 notice

      sent by Ocwen, the notice itself fails to comply with the requirements of 51.002(d). The



                                                     Plaintiff’s First Amended Complaint Page 9 of 22
    Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 10 of 22




      notice of default sent by Ocwen incorrectly stated the alleged amount owed and is therefore

      deficient.

Count 3—Violation of the Texas Debt Collection Act (“TDCA”)

   38. Plaintiff incorporates by reference the factual allegations contained in the preceding

      paragraphs.

   39. The subject debt in this case qualifies as consumer debt under the TDCA since it is an

      obligation primarily for personal, family, or household purposes. Tex. Fin. Code §

      392.001(2).

   40. Ocwen, PHH, NewRez, and BONY are considered debt collectors under the TDCA. Tex.

      Fin. Code § 392.001(6).

   41. The applicable TDCA provision violated by Defendants states: “a debt collector may not

      use a fraudulent, deceptive, or misleading representation that employs the following

      practices: misrepresenting the character, extent, or amount of a consumer debt.” Tex. Fin.

      Code § 392.304(a)(8).

   42. The actions of Defendants Ocwen, PHH, NewRez, and BONY violated the TDCA when

      they misrepresented the character, extent, and amount of the debt alleged in the January

      26, 2018 Notice of Default letter (See attached Exhibit 4.), as well as other correspondence

      to Plaintiff.

   43. Defendants violated the TDCA by misrepresenting the character, extent, and amount of

      consumer debt to both Ms. Halliburton, as well as credit reporting agencies.

   44. Pursuant to §392.403(b) of the Texas Finance Code, Plaintiff is requesting reasonable

      attorney’s fees.




                                                  Plaintiff’s First Amended Complaint Page 10 of 22
    Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 11 of 22




Count 4—Violation of the Fair Debt Collection Practices Act (“FDCPA”)

   45. Plaintiff incorporates by reference the factual allegations contained in the preceding

      paragraphs.

   46. Plaintiff is a “consumer” as defined by 15 U.S.C.A. § 1692a(3).

   47. The subject debt and the unauthorized fees and costs qualify as a “debt” as defined by 15

      U.S.C.A. § 1692a(5) as they are alleged obligations which arise out of a transaction for

      personal, family, or household purposes.

   48. PHH and NewRez are “debt collectors” as defined by 15 U.S.C.A. § 1692a(6) because both

      entities regularly collect debts and use the mail and/or telephone to collect delinquent

      consumer accounts. PHH and NewRez are “debt collectors” under the FDCPA because the

      mortgage loan in question was in alleged default at the time PHH and NewRez began

      servicing the loan.

   49. The FDCPA prohibits the use of “conduct the natural consequence of which is to harass,

      oppress, or abuse any person in connection with the collection of a debt.” 15 U.S.C.A. §

      1692d.

   50. The FDCPA prohibits the use of “any false, deceptive, or misleading representation or

      means in connection with the collection of any debt.” 15 U.S.C.A. § 1692e.

   51. The FDCPA further prohibits the use of “unfair or unconscionable means to collect or

      attempt to collect any debt.” 15 U.S.C.A. § 1692f.

   52. Defendants violated 15 U.S.C.A. §§1692d, e(2), e(8), f and f(1) through their debt

      collection efforts.




                                                 Plaintiff’s First Amended Complaint Page 11 of 22
 Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 12 of 22




   Violations of 1692d

53. PHH and NewRez violated 15 U.S.C.A. § 1692d when they engaged in abusive and

   oppressive conduct within one year of the filing of the Complaint through (i) unethical

   mismanagement of the escrow account; (ii) refusal to correct their accounting errors after

   repeated disputes over the past 3 years; (iii) misrepresenting the amounts owed for escrow;

   (iv) declaring the loan in delinquent or default status; (v) threatening a foreclosure sale four

   times; and (vi) reporting false information and reporting the loan delinquent to credit

   bureaus.

   Violations of 1692e

54. PHH and NewRez violated 15 U.S.C.A. § 1692e(2) when they misrepresented the

   character, amount, or legal status of the subject debt by (i) misrepresenting the amounts

   owed for escrow; (ii) declaring the loan in delinquent or default status; and (iii) threatening

   four foreclosure sales.

55. PHH and NewRez violated 15 U.S.C.A. §1692e(8) by reporting false information to third

   parties when it reported Ms. Halliburton’s loan as delinquent to the credit bureaus.

   Violations of 1692f

56. PHH and NewRez violated 15 U.S.C.A. §1692f by employing unfair and unconscionable

   means to collect the subject debt by (i) misrepresenting the amounts owed for escrow, (ii)

   declaring the loan in delinquent or default status; (iii) threatening four foreclosure sales;

   and (iv) reporting false information and reporting the loan delinquent to credit bureaus.

57. PHH and NewRez violated 15 U.S.C.A. §1692f(1) by (i) misrepresenting the amounts

   owed for escrow; (ii) declaring the loan in delinquent or default status; (iii) threatening four




                                                 Plaintiff’s First Amended Complaint Page 12 of 22
    Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 13 of 22




      foreclosures sales; and (iv) reporting false information and reporting the loan delinquent to

      credit bureaus.

   58. Pursuant to 15 U.S.C. §1692k, Plaintiff is requesting costs and reasonable attorney’s fees.

Count 5—Violation of Regulation X of the Real Estate Settlement Procedures Act of 1974

(“RESPA”)

   59. Plaintiff incorporates by reference the factual allegations contained in the preceding

      paragraphs.

   60. The subject loan is a “federally related mortgage” under RESPA.

   61. Ocwen, PHH, and NewRez each qualify as a “servicer” under 12 U.S.C.A. §2605(i)(2).

   62. The force-placed insurance provision of RESPA states: “A servicer may not assess on a

      borrower a premium charge or fee related to force-placed insurance unless the servicer has

      a reasonable basis to believe that the borrower has failed to comply with the mortgage loan

      contract's requirement to maintain hazard insurance.” 12 CFR § 1024.37(b).

   63. Defendants had no reasonable basis to believe Plaintiff had failed to comply with

      maintaining hazard insurance, therefore their annual escrow analysis was incorrect and

      their actions violate RESPA. Defendants implicitly approved Plaintiff paying for her own

      insurance policy, yet continued to assess on Plaintiff a premium charge or fee for insurance.

   64. When Plaintiff only paid the contractual amount for her principal and interest, Defendants

      began improperly returning her checks due to alleged partial payment even though they

      were full payments. Defendants’ failure to comply with RESPA’s force place insurance

      regulations manufactured defaults on the Plaintiff’s mortgage account that never existed.

   65. Defendants also violated RESPA by (i) demanding escrow payments that significantly

      exceeded the actual amount required for insurance and taxes; (ii) demanding, assessing,



                                                  Plaintiff’s First Amended Complaint Page 13 of 22
    Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 14 of 22




      charging, and funding Plaintiff’s escrow account with more than the 1/6th cushion allowed

      under RESPA; (iii) failing to refund an escrow surplus of over $50; and (iv) failing to

      correct the wrongful escrow increase, charge, or deductions for taxes and insurance in

      accordance with RESPA. 12 U.S.C.A. §2609(a).

   66. Plaintiff requests that this Court award Plaintiff reasonable attorney’s fees and costs

      pursuant to 12 U.S.C.A. §2605(f).

Count 6—Violation of Regulation Z of the Truth in Lending Act (“TILA”) of 1968

   67. Plaintiff incorporates by reference the factual allegations contained in the preceding

      paragraphs.

   68. One provision of TILA states the following:

              “The creditor, assignee, or servicer with respect to any residential mortgage loan

              shall transmit to the obligor, for each billing cycle, a statement setting forth each of

              the following items, to the extent applicable, in a conspicuous and prominent

              manner: (A) The amount of the principal obligation under the mortgage; (B) The

              current interest rate in effect for the loan; (C) The date on which the interest rate

              may next reset or adjust; (D) The amount of any prepayment fee to be charged, if

              any; (E) A description of any late payment fees; (F) A telephone number and

              electronic mail address that may be used by the obligor to obtain information

              regarding the mortgage; (G) The names, addresses, telephone numbers, and Internet

              addresses of counseling agencies or programs reasonably available to the consumer

              that have been certified or approved and made publicly available by the Secretary

              of Housing and Urban Development or a State housing finance authority (as defined




                                                    Plaintiff’s First Amended Complaint Page 14 of 22
 Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 15 of 22




             in section 1441a–1 of title 12); and (H) Such other information as the Board [2]

             may prescribe in regulations.” 15 U.S. Code § 1638(f)(1).

69. Defendants (creditors, assignees, and servicers under TILA) violated TILA by failing to

   send Plaintiff all required periodic statements since 2018. Periodic statements were sent

   intermittently until April 2020 when they stopped being sent to Plaintiff. Plaintiff has had

   no way of knowing how her payments were being applied, if at all, for several months.

70. Additionally, the Payment Processing provision under Servicing Practices of Regulation Z

   states:

             “No servicer shall fail to credit a periodic payment to the consumer's loan account

             as of the date of receipt, except when a delay in crediting does not result in any

             charge to the consumer or in the reporting of negative information to a consumer

             reporting agency, or except as provided in paragraph (c)(1)(iii) of this section. A

             periodic payment, as used in this paragraph (c), is an amount sufficient to cover

             principal, interest, and escrow (if applicable) for a given billing cycle. A payment

             qualifies as a periodic payment even if it does not include amounts required to cover

             late fees, other fees, or non-escrow payments a servicer has advanced on a

             consumer's behalf.” 12 CFR § 1026.36(c)(1)(i).

71. Defendants again violated TILA by failing to credit periodic payments made by Plaintiff

   as of the date of receipt beginning in November 2017 continuing until present day. If

   Plaintiff’s payments had been properly credited, she would not have been charged

   additional late fees and other related fees and the alleged default would not have occurred.

72. Plaintiff is entitled to actual damages under 15 U.S.C. § 1640 for these violations.




                                                 Plaintiff’s First Amended Complaint Page 15 of 22
    Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 16 of 22




Count 7—Violation of the Fair Credit Reporting Act (“FCRA”)

   73. Plaintiff incorporates by reference the factual allegations contained in the preceding

      paragraphs.

   74. Furnishers of information to consumer reporting agencies have a duty to report accurate

      information. Servicers who report information to consumer reporting agencies are

      considered furnishers under the FCRA. Ocwen, PHH, and NewRez are all furnishers under

      the FCRA.

   75. If a consumer believes inaccurate information has been reported to consumer reporting

      agencies, that consumer can send a letter disputing the errors. The FCRA specifically says:

             “After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute with

             regard to the completeness or accuracy of any information provided by a person to

             a consumer reporting agency, the person shall—(A) conduct an investigation with

             respect to the disputed information; (B) review all relevant information provided

             by the consumer reporting agency pursuant to section 1681i(a)(2) of this title; (C)

             report the results of the investigation to the consumer reporting agency; (D) if the

             investigation finds that the information is incomplete or inaccurate, report those

             results to all other consumer reporting agencies to which the person furnished the

             information and that compile and maintain files on consumers on a nationwide

             basis; and (E) if an item of information disputed by a consumer is found to be

             inaccurate or incomplete or cannot be verified after any reinvestigation under

             paragraph (1), for purposes of reporting to a consumer reporting agency only, as

             appropriate, based on the results of the reinvestigation promptly—(i) modify that




                                                  Plaintiff’s First Amended Complaint Page 16 of 22
 Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 17 of 22




           item of information; (ii) delete that item of information; or (iii) permanently block

           the reporting of that item of information.” 15 U.S. Code § 1681s–2(b).

76. Plaintiff has disputed the credit reporting regarding her mortgage loan since February 2018.

   She has sent letters to both the consumer reporting agencies and Defendants. Plaintiff

   completed an online dispute with Transunion on July 31, 2020 and never received a

   response. Plaintiff sent another detailed dispute letter via certified mail to Experian on or

   about November 21, 2020. Plaintiff included approximately 300 pages of evidence

   showing her payments were sent to Defendants timely and were wrongly reported as past

   due. Experian provided this dispute letter to the furnishers which responded by sending a

   report back to Experian.

77. Experian responded to Plaintiff’s dispute letter on December 15, 2020 with the following

   language: “We have contacted the company reporting the information you disputed.” In

   this Experian report, it shows a before/after view of Plaintiff’s Ocwen and PHH Loan

   account’s recorded history. See attached Dispute Report as Exhibit 7. Ocwen continues to

   allege Plaintiff was 30 and 60 days past due between May and July 2017 even though

   Plaintiff provided evidence of timely payments. Ocwen also did not make changes for

   payments made 2018 and after. PHH did not make any changes regarding the disputes.

78. Under the FCRA, the recent dispute report provided to Plaintiff shows the Defendants

   failed to conduct a reasonable investigation and review all provided information in order

   to provide an accurate report of Plaintiff’s payments to the consumer reporting agencies.

   Additionally, the report provided does not actually detail what investigation, if any, was

   done.




                                                Plaintiff’s First Amended Complaint Page 17 of 22
    Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 18 of 22




  79. Plaintiff’s credit score has been destroyed by Ocwen and PHH’s negative, inaccurate, and

     misleading credit reporting. Plaintiff has had several credit applications denied due to the

     damage inflicted by Defendants to her credit report. Plaintiff has suffered emotional

     damages due to having to repeatedly dispute Defendant’s credit reporting and every denial

     of credit has been harmful to Plaintiff’s reputation.

  80. Plaintiff is entitled to actual damages, attorney’s fees, and costs under 15 U.S. Code §

     1681o for a furnisher’s negligent failure to comply with the above listed FCRA provision.

     And if the violation is willful, the furnisher is liable for actual damages or minimum

     statutory damages between $100 and $1000, for punitive damages, as well as for costs and

     attorney fees. 15 U.S. Code § 1681n.

  81. At the minimum, Defendants’ actions as furnishers were negligent in this case. Since

     Defendants knew there was a dispute in February 2018 from Plaintiff and were provided

     evidence in a second dispute and did not correct the inaccurate information, their actions

     of failing to reasonably reinvestigate Plaintiff’s allegations were willful and therefore

     subject to punitive damages.

Count 8—Declaratory Judgment

  82. Plaintiff incorporates by reference the factual allegations contained in the preceding

     paragraphs.

  83. Plaintiff seeks a declaration that Defendants have materially breached the mortgage

     contract.

  84. Plaintiff seeks a declaration that the Defendants have violated the TDCA by

     misrepresenting the character, extent, or amount of debt to both Plaintiff and credit bureaus.




                                                  Plaintiff’s First Amended Complaint Page 18 of 22
      Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 19 of 22




     85. Plaintiff seeks a declaration that Defendants have violated the FDCPA by repeatedly

        misrepresenting the amounts owed for escrow; (ii) declaring the loan in delinquent or

        default status; (iii) scheduling and noticing four foreclosures sales; and (iv) reporting false

        information and reporting the loan delinquent to credit bureaus.

     86. Plaintiff seeks a declaration that the Defendants incorrectly forced insurance premiums on

        Plaintiff which proximately caused incorrect fees to accrue.

     87. Plaintiff seeks a declaration that the Defendants failed to send required periodic statements

        to Plaintiff each billing period.

     88. Plaintiff seeks a declaration that Defendants wrongly returned payments to Plaintiff instead

        of crediting these payments her mortgage loan account.

     89. Plaintiff further seeks a declaration that Defendants failed to reasonably reinvestigate

        Plaintiff’s credit disputes and did not review all relevant provided information, therefore

        violating the FCRA.

     90. Pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code, Plaintiff requests

        reasonable and necessary attorney’s fees.

                                              PRAYER

I.      Plaintiff respectfully requests that the Defendants be cited to appear and answer and that,

        on final hearing, the Plaintiff have judgment as follows:

                1.      Declaration that Defendants have materially breached the mortgage

                        contract;

                2.      Declaration that      the Defendants     have    violated   the TDCA        by

                        misrepresenting the character, extent, or amount of debt to both Plaintiff

                        and credit bureaus;



                                                     Plaintiff’s First Amended Complaint Page 19 of 22
Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 20 of 22




       3.    Declaration that Defendants have violated the FDCPA by repeatedly

             misrepresenting the amounts owed for escrow; (ii) declaring the loan in

             delinquent or default status; (iii) threatening four foreclosures sales; and (iv)

             reporting false information and reporting the loan delinquent to credit

             bureaus;

       4.    Declaration that the Defendants incorrectly forced insurance premiums on

             Plaintiff which proximately caused incorrect fees to accrue;

       5.    Declaration that the Defendants failed to send required periodic statements

             to Plaintiff each billing period;

       6.    Declaration that Defendants wrongly returned payments to Plaintiff instead

             of crediting her account;

       7.    Declaration that Defendants failed to reasonably reinvestigate Plaintiff’s

             credit disputes and did not review all relevant provided information,

             therefore violating the FCRA;

       8.    Order Defendants to delete all adverse credit reporting related to the loan

             and report corrections to payment history showing payments as current

             since the loan modification in 2016;

       9.    Damages against Defendants for their breach of the modification

             agreement;

       10.   Actual, compensatory, punitive, and statutory damages against Defendants

             for their violations of the TDCA, FDCPA, RESPA, TILA, and the FCRA,

             where available and applicable;

       11.   Pre and post judgment interest;



                                           Plaintiff’s First Amended Complaint Page 20 of 22
     Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 21 of 22




              12.    Costs and reasonable and necessary attorney’s fees; and

              13.    Such other and further relief to which Plaintiff may be justly entitled.

Plaintiff demands trial by jury.

                                                    Respectfully submitted,

                                                    Lone Star Legal Aid

                                                    /s/ Rachel Sechelski
                                                    Rachel Sechelski
                                                    Attorney-in-Charge
                                                    State Bar No: 24096053
                                                    S.D. Tex. Bar No: 3471424
                                                    rsechelski@lonestarlegal.org
                                                    Amir Befroui
                                                    State Bar No: 24073547
                                                    S.D. Tex. Bar No: 1692397
                                                    abefroui@lonestarlegal.org

                                                    500 Jefferson, 17th Floor
                                                    Houston, TX 77002
                                                    Telephone: (713) 652-0077 Ext. 1056
                                                    Fax: (713) 652-0044

                                                    ATTORNEYS FOR PLAINTIFF




                                                  Plaintiff’s First Amended Complaint Page 21 of 22
     Case 4:20-cv-00919 Document 9 Filed on 12/29/20 in TXSD Page 22 of 22




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 29, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system and I hereby certify that I have served the foregoing on
all counsel of record as follows:

                             Via ECF and/or CMRRR
                             Matthew A. Knox
                             McGlinchey Stafford, PLLC
                             1001 McKinney, Suite 1500
                             Houston, Texas 77002
                             mknox@mcglinchey.com
                             &

                             Emily Stroope
                             McGlinchey Stafford, PLLC
                             6688 North Central Expressway, Suite 400
                             Dallas, Texas 75206
                             estroope@mcglinchey.com
                             ATTORNEYS FOR DEFENDANTS

                                                           /s/ Rachel Sechelski
                                                           Rachel Sechelski




                                                  Plaintiff’s First Amended Complaint Page 22 of 22
